EXHIBIT 10.38




FIRST AMENDMENT TO FINANCING AGREEMENT




This FIRST AMENDMENT TO FINANCING AGREEMENT (this “Amendment”) is made and
entered into as of May 14, 2015 by and among Social Reality, Inc., a Delaware
corporation (“Social”), Steel Media, a California corporation (“Steel”; Steel
together with Social, each a “Borrower” and collectively, the “Borrowers”),
Social, as the Borrower Representative, the other Guarantors party hereto (such
other Guarantors, collectively with the Borrowers, the “Credit Parties”), the
financial institutions party hereto as “Lenders” (collectively, the “Lenders”),
and Victory Park Management, LLC, as administrative agent and collateral agent
for the Lenders and the Holders (in such capacity, the “Agent”). Capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Financing Agreement.




WHEREAS, the Credit Parties, the Lenders and the Agent are parties to that
certain Financing Agreement dated as of October 30, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Financing
Agreement”); and




WHEREAS, the Credit Parties, the Lenders and the Agent desire to amend certain
provisions of the Financing Agreement on the terms set forth herein.




NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Limited Waiver. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 3 hereof, and in reliance upon the
representations and warranties of the Credit Parties set forth in the Financing
Agreement and in this Amendment, the Agent, the Lenders and the Holders hereby
agree that the Credit Parties shall not be required to demonstrate compliance
with any of the financial covenants set forth in Section 8.1 of the Financing
Agreement for the measurement period ending December 31, 2014. The foregoing
waiver shall not be deemed (a) a waiver of any Event of Default (or event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default) that has occurred and is continuing or, if
there is any such Event of Default (or event or circumstance that, with the
passage of time, the giving of notice, or both, would become an Event of
Default) which has occurred or exists under the Financing Agreement or hereafter
may occur under the Financing Agreement, as amended, or (b) to establish a
custom or course of dealing among the Borrower, any other Credit Party, the
Agent, the Holders, the Lenders or any of them. Except as specifically set forth
herein, the Agent, the Holders and the Lenders hereby expressly reserve all of
their rights, privileges and remedies under the Financing Agreement, as amended,
the other Transaction Documents and applicable law.




2.

Amendments to Financing Agreement. Subject to the terms and conditions of this
Amendment, including the satisfaction of the conditions precedent set forth in
Section 3 hereof, the Financing Agreement is amended as follows:








--------------------------------------------------------------------------------





(a)

Section 1.1 of the Financing Agreement is hereby amended by substituting the
definitions as set forth below in lieu of the current version of such
definitions contained in Section 1.1 of the Financing Agreement:




“Approved Stock Plan” means the (x) Social Reality, Inc. 2012 Equity
Compensation Plan, as in effect as of the Closing Date, and (y) Social Reality,
Inc. 2014 Equity Compensation Plan, as in effect as of the First Amendment
Effective Date, in each case, without amendment or modification thereafter.




“Current Liabilities” means, with respect to any Person, all liabilities that
should, in accordance with GAAP, be classified as current liabilities, and in
any event shall (x) include all Indebtedness payable on demand or within one
year from any date of determination without any option on the part of the
obligor to extend or renew beyond such year, all accruals for federal or other
taxes based on or measured by income and payable within such year, but (y)
exclude the current portion of long-term debt required to be paid within one
year (including in such exclusion, without limitation, such current portion of
the Steel Media Seller Note, Steel Media Earnout and any other deferred or
contingent purchase price amount pursuant to any Acquisition permitted
hereunder).




(b)

Section 1.1 of the Financing Agreement is hereby further amended by adding the
following definitions thereto in appropriate alphabetical order:




“First Amendment” means that certain First Amendment to Financing Agreement
dated as of the First Amendment Effective Date by and among the Credit Parties
party thereto, Agent and the Lenders party thereto.




“First Amendment Effective Date” means May 14, 2015.




“Five Delta” means Five Delta, Inc., a Delaware corporation.






(c)

Section 7.30 of the Financing Agreement is hereby amended by deleting such
section in its entirety and substituting the following in lieu thereof:




“Section 7.30 Internal Accounting and Disclosure Controls. Social maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. Social maintains disclosure controls and procedures (as such term is
defined in Rule 13a- 15 under the 1934 Act) that are effective in ensuring that
information required to be disclosed by Social in the reports that it files or
submits under the 1934 Act is recorded, processed, summarized and reported,
within the time periods specified in the rules and forms of the SEC, including
controls and procedures designed to ensure that information required to be
disclosed by Social in the reports that it files or submits under the 1934 Act





2




--------------------------------------------------------------------------------

is accumulated and communicated to Social’s management, including its principal
executive officer or officers and its principal financial officer or officers,
as appropriate, to allow timely decisions regarding required disclosure. During
the twelve (12) months prior to the date this representation is made, no Credit
Party and no Subsidiary of any Credit Party has received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of any Credit Party or
any Subsidiary of any Credit Party that (x) has not been disclosed in a public
filing or (y) would, either individually or in the aggregate with all other such
material weaknesses, reasonably be expected to result in a Material Adverse
Effect. The Borrowers and their Subsidiaries maintain internal control over
financial reporting (as such term is defined in Rule 13a-15 under the 1934 Act),
and such internal control is effective, does not have any material weaknesses
and does not have any significant deficiencies that (x) are reasonably likely to
adversely affect Social’s ability to accurately and completely record, process,
summarize and report financial information, (y) has not been disclosed in a
public filing or (y) would, either individually or in the aggregate with all
other such material weaknesses, reasonably be expected to result in a Material
Adverse Effect. Since August 2, 2011, no Borrower, any Subsidiary thereof nor
any of their respective directors or officers has received or otherwise had or
obtained knowledge of any complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of any Borrower or any Subsidiary thereof or its
internal accounting controls, including any complaint, allegation, assertion or
claim that any Borrower or any Subsidiary thereof has engaged in any improper
accounting or auditing practices.




(d)

Section 8.1 of the Financing Agreement is hereby amended by deleting such
section in its entirety and substituting the following in lieu thereof:




“Section 8.1

Financial Covenants.

The Credit Parties shall, and shall cause their Subsidiaries to, comply with the
following financial covenants:




(a)

Leverage Ratio. The Credit Parties shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter set forth in the table below to be greater than
the maximum ratio set forth opposite such month in the table below:




Fiscal Quarter Ending

Maximum Ratio

March 31, 2015

9.50 to 1.00

June 30, 2015

9.00 to 1.00

September 30, 2015

7.50 to 1.00

December 31, 2015

4.50 to 1.00

 

 

March 31, 2016

4.50 to 1.00

June 30, 2016

3.75 to 1.00

September 30, 2016

3.00 to 1.00

December 31, 2016

3.00 to 1.00

 

 

March 31, 2017 and the last day of each calendar quarter thereafter

2.50 to 1.00




3




--------------------------------------------------------------------------------







(b)

Senior Leverage Ratio. The Credit Parties shall not permit the Senior Leverage
Ratio as of the last day of any Fiscal Quarter set forth in the table below to
be greater than the maximum ratio set forth opposite such month in the table
below:




Fiscal Quarter Ending

Maximum Ratio

March 31, 2015

4.50 to 1.00

June 30, 2015

4.00 to 1.00

September 30, 2015

3.50 to 1.00

December 31, 2015

3.25 to 1.00

 

 

March 31, 2016

3.25 to 1.00

June 30, 2016

2.75 to 1.00

September 30, 2016

2.25 to 1.00

December 31, 2016

2.00 to 1.00

 

 

March 31, 2017 and the last day of each calendar quarter thereafter

1.50 to 1.00









(c)

Fixed Charge Coverage Ratio. The Credit Parties shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter set forth in the
table below to be less than the minimum ratio set forth opposite such month in
the table below:




Fiscal Quarter Ending

Minimum Ratio

March 31, 2015

1.10 to 1.00

June 30, 2015 and the last day of each calendar quarter thereafter

1.25 to 1.00









(d)

Interest Coverage Ratio. The Credit Parties shall not permit the Interest
Coverage Ratio as of the last day of any calendar quarter set forth in the table
below to be less than the minimum ratio set forth opposite such quarter in the
table below:




Fiscal Quarter Ending

Minimum Ratio

March 31, 2015

2.00 to 1.00

June 30, 2015

2.25 to 1.00

September 30, 2015

2.50 to 1.00

December 31, 2015 and the last day of each calendar quarter thereafter

3.00 to 1.00




4




--------------------------------------------------------------------------------





(e)

Minimum Current Ratio. The Credit Parties shall not permit the Current Ratio of
the Credit Parties taken as a whole as of the last day of any calendar month to
be less than 1.25 to 1.00.




(f)

Capital Expenditures. The Credit Parties shall not permit Capital Expenditures
of all Credit Parties taken as a whole in any Fiscal Year (commencing with the
Fiscal Year ending December 31, 2015) to exceed $50,000 in the aggregate.”




(e)

Sections 8.2(a) and 8.2(b) of the Credit Agreement are hereby amended by
deleting such sections in their entirety and substituting the following in lieu
thereof:




“(a) Monthly Financial Statements. As soon as available and in any event within
thirty (30) days (increased to forty-five (45) days in the case of each fiscal
month ending a Fiscal Quarter) after the end of each month (including December)
commencing with the month ending October 31, 2014, all financial information for
such month or period ending at the end of such month as Agent may reasonably
request and in form and substance reasonably acceptable to the Agent, including,
without limitation, the consolidated and consolidating balance sheets of Social
and its Subsidiaries (provided that no consolidating financial information shall
be required to be delivered for Five Delta) as at the end of such month and the
related consolidated and consolidating statements of operations, members’ equity
and cash flows of Social and its Subsidiaries (provided that no consolidating
financial information shall be required to be delivered for Five Delta) for such
month and for the period from the beginning of the then current Fiscal Year to
the end of such month, setting forth in each case in comparative form the
corresponding figures for such month and for such period during the previous
Fiscal Year, all in reasonable detail, and certified by a Responsible Officer of
the Borrower Representative as being true and correct and fairly presenting in
accordance with GAAP, the financial position and results of operations of Social
and its Subsidiaries, subject to normal year-end adjustments and absence of
footnote disclosure;




(b) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the audited consolidated
and consolidating balance sheets of Social and its Subsidiaries (provided that
no consolidating financial information shall be required to be delivered for
Five Delta) as at the end of such Fiscal Year and the related consolidated and
consolidating statements of operations, members’ equity and cash flows of Social
and its Subsidiaries (provided that no consolidating financial information shall
be required to be delivered for Five Delta) for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, in reasonable detail and certified by a Responsible Officer of the
Borrower Representative as being true and correct and fairly presenting in
accordance with GAAP, the financial position and results of operations of Social
and its Subsidiaries, accompanied by an unqualified opinion of an independent
accounting firm acceptable to Agent;”





5




--------------------------------------------------------------------------------





(f)

Section 8.41 of the Financing Agreement is hereby amended by deleting such
section in its entirety and substituting the following in lieu thereof:




“Section 8.41 Operating Losses. The operating losses of Social or any of its
Subsidiaries (other than Five Delta) shall be funded using any combination of
(i) the available cash of such Person and (ii) the net issuance proceeds from
the issuance of the Equity Interests of Social, which, to the extent the
operating losses being funded are the losses of a Subsidiary of Social, are
contributed to the equity of such Subsidiary.




3.

Conditions Precedent. This Amendment shall become effective upon the
satisfaction in full of each of the following conditions:




(a)

the execution and delivery of this Amendment by Borrowers, the other Credit
Parties, the Lenders and the Agent;




(b)

the representations and warranties of the Credit Parties contained herein and in
the Financing Agreement shall be true and correct except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date; and




(c)

no Event of Default shall have occurred and be continuing or would result from
the transaction contemplated hereby.




4.

General Release. In consideration of the Lenders’ and the Agent’s agreements
contained in this Amendment, each Credit Party hereby irrevocably releases and
forever discharge the Lenders, the Holders and the Agent and their affiliates,
subsidiaries, successors, assigns, directors, officers, employees, agents,
consultants, attorneys, managers, investment managers, principles and portfolio
companies (each, a “Released Person”) of and from any and all claims, suits,
actions, investigations, proceedings or demands, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law of any kind or character, known or unknown, which such Credit
Party ever had or now has against Agent, any Lender, any Holder or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of Agent, any Lender, any Holder or any other Released Person relating to the
Financing Agreement or any other Transaction Document on or prior to the date
hereof.




5.

Representations and Warranties of the Credit Parties. To induce each Lender and
the Agent to execute and deliver this Amendment, each Credit Party represents,
warrants and covenants that:




(a)

The execution, delivery and performance by each Credit Party of this Amendment
and all documents and instruments delivered in connection herewith have been
duly authorized by all necessary action required on its part, and this Amendment
and all documents and instruments delivered in connection herewith are legal,
valid and binding obligations of such Credit Party enforceable against such
Credit Party in accordance with its terms except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.





6




--------------------------------------------------------------------------------





(b)

each of the representations and warranties set forth in the Transaction
Documents is true and correct on and as of the date hereof as if made on the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, and each of the agreements
and covenants in the Transaction Documents is hereby reaffirmed with the same
force and effect as if each were separately stated herein and made as of the
date hereof.




(c)

Neither the execution, delivery and performance of this Amendment nor the
consummation of the transactions contemplated hereby or thereby does or shall
(i) result in a violation of any Credit Party’s certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement or other
governing documents, or the terms of any Capital Stock or other Equity Interests
of any Credit Party; (ii) conflict with, or constitute a breach or default (or
an event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
any Credit Party is a party; (iii) result in any “price reset” or other material
change in or other modification to the terms of any Indebtedness, Equity
Interests or other securities of any Credit Party; or (iv) result in a violation
of any law, rule, regulation, order, judgment or decree.




(d)

no Event of Default has occurred or is continuing under this Agreement or any
other Transaction Document.




6.

Ratification of Liability. Each Credit Party, as debtor, grantor, pledgor,
guarantor, assignor, or in other similar capacity in which such party grants
liens or security interests in its properties or otherwise acts as an
accommodation party or guarantor, as the case may be, under the Transaction
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each
Transaction Document to which such party is a party, and each such party hereby
ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Transaction Documents to which it is a party as
security for the obligations under or with respect to the Financing Agreement,
the Notes and the other Transaction Documents, and confirms and agrees that such
liens and security interests hereafter secure all of the obligations under the
Transaction Documents, including, without limitation, all additional obligations
hereafter arising or incurred pursuant to or in connection with this Agreement
or any Transaction Document. Each Credit Party further agrees and reaffirms that
the Transaction Documents to which it is a party now apply to all obligations as
modified hereby (including, without limitation, all additional obligations
hereafter arising or incurred pursuant to or in connection with this Agreement
or any Transaction Document). Each such party (a) further acknowledges receipt
of a copy of this Amendment and all other agreements, documents, and instruments
executed or delivered in connection herewith, (b) consents to the terms and
conditions of same, and (c) agrees and acknowledges that each of the Transaction
Documents, as modified hereby, remains in full force and effect and is hereby
ratified and confirmed. Except as expressly provided herein, the execution of
this Agreement shall not operate as a waiver of any right, power or remedy of
any Lender, any Holder or the Agent, nor constitute a waiver of any provision of
any of the Transaction Documents nor constitute a novation of any of the
obligations under the Transaction Documents.





7




--------------------------------------------------------------------------------





7.

Reference to and Effect Upon the Transaction Documents.






(a)

Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Transaction Documents, and all
rights of the Lenders, the Holders and the Agent and all of the obligations
under the Transaction Documents, shall remain in full force and effect. Each
Credit Party hereby confirms that the Transaction Documents are in full force
and effect, and that no Credit Party has any right of setoff, recoupment or
other offset or any defense, claim or counterclaim with respect to any
Transaction Document or the Credit Parties’ obligations thereunder.




(b)

Except as expressly set forth herein, the execution, delivery and effectiveness
of this Amendment and any consents or waivers set forth herein shall not
directly or indirectly: (i) create any obligation to make any further loans or
to defer any enforcement action after the occurrence of any Event of Default;
(ii) constitute a consent or waiver of any past, present or future violations of
any Transaction Document; (iii) amend, modify or operate as a waiver of any
provision of any Transaction Document or any right, power or remedy of any
Lender, any Holder or the Agent or (iv) constitute a course of dealing or other
basis for altering any obligations under the Transaction Documents or any other
contract or instrument. Except as expressly set forth herein, each Lender, each
Holder and the Agent reserve all of their rights, powers, and remedies under the
Transaction Documents and applicable law. All of the provisions of the
Transaction Documents, including, without limitation, the time of the essence
provisions, are hereby reiterated, and if ever waived previously, are hereby
reinstated.




(c)

From and after the date hereof, (i) the term “Agreement” in the Financing
Agreement, and all references to the Financing Agreement in any Transaction
Document shall mean the Financing Agreement, as amended by this Amendment, and
(ii) the term “Transaction Documents” defined in the Financing Agreement shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed or delivered in connection herewith.




8.

Costs and Expenses. In addition to, and not in lieu of, the terms of the
Transaction Documents relating to the reimbursement of the Lenders', the
Holders’ and the Agent’s fees and expenses, the Credit Parties shall reimburse
each Lender, each Holder and the Agent, as the case may be, promptly on demand
for all fees, costs, charges and expenses, including the fees, costs and
expenses of counsel and other expenses incurred in connection with this
Amendment.




9.

Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
the internal laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Chicago, Illinois, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient





8




--------------------------------------------------------------------------------

forum or that the venue of such suit, action or proceeding is improper. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.




10.

No Strict Construction. The language used in this Amendment will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.




11.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Signatures of the parties hereto transmitted by
facsimile or by electronic media or similar means shall be deemed to be their
original signature for all purposes.




12.

Severability. The invalidity, illegality, or unenforceability of any provision
in or obligation under this Amendment in any jurisdiction shall not affect or
impair the validity, legality, or enforceability of the remaining provisions or
obligations under this Agreement or of such provision or obligation in any other
jurisdiction. If feasible, any such offending provision shall be deemed modified
to be within the limits of enforceability or validity; provided that if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.




13.

Further Assurances. The parties hereto shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.




14.

Headings. The headings of this Amendment are for convenience of reference and
shall not form part of, or affect the interpretation of, this Amendment.




[Remainder of Page Intentionally Left Blank; Signature Page Follows]

















9




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.




 

CREDIT PARTIES:

 

 

 

 

SOCIAL REALITY, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Its

CEO

 

 

 

 

 

 

 

STEEL MEDIA,

 

a California corporation

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Its:

CEO

 

 

 

 

 

 

 

FIVE DELTA, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Its

CEO














First Amendment to Financing Agreement (Social Media)




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.




 

AGENT:

 

 

 

 

VICTORY PARK MANAGEMENT, LLC

 

 

 

 

By:

/s/ Scott Zemnick

 

Name:

Scott Zemnick

 

Its

Authorized Signatory

 

 

 

 

 

 

 

LENDERS:

 

 

 

VPC SBIC I, LP

 

 

 

By: Victory Park Capital Advisors, LLC

 

Its: Investment Manager

 

 

 

 

By:

/s/ Scott Zemnick

 

Name:

Scott Zemnick

 

Its:

Authorized Signatory

 

 

 

 

 

 








First Amendment to Financing Agreement (Social Media)


